Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 19th of April 2022.
Claim 1 was previously cancelled. 
Claims 5, 7-9, 11-15, 17, and 18 were amended.
Claim 21 was newly added. 
Claims 2-21 are currently pending and have been examined.


Response to Arguments
Applicant's arguments filed 19th of April 2022 have been fully considered but they are not persuasive. 
With regard to the limitations of claims 2-21, Applicant argues “…the claims are directed to determining a price range of a second order based on updated real time market information, determining whether the first price is within the price range, and only displaying the first price on a graphical user interface at a display device of a second trader when the first price is within the price range…The foregoing does not recite a commercial or legal interaction, but rather as a whole, is directed to computer network that selectively secures or discloses information.” and further argues “…Accordingly, for at least the foregoing reasons, Applicant respectfully submits that the claims 2, 17, and 18 are not directed to a judicial exception…” The Examiner respectfully disagrees. As also stated in the specification, the present invention generally relates to systems and methods for managing orders to buy or sell trading products. This is clearly commercial or legal interaction and therefore, applicant’s argument was not persuasive. 
With regard to the limitations of claims 2-21, Applicant argues “…claimed features include “in which the second quantity of the trading product is reserved in an Order Management System (OMS) of the second trader such that the second quantity of the second order is permitted by the OMS to be executed at any price within the price range, the OMS of the second trader comprising at least one electronic database, in which the price range comprises a variable price range that is defined relative to at least one reference price that is changeable over time, such that the price range changes over time as the at least one reference price changes…”. The foregoing feature improves the computer performance by allowing the computer network to selectively disclose information. As noted at Specification, [0110]…As a result, the firewall or module may cause some or all information about the specific order to be disclosed to the respective trader. In this way, a group of traders may disclose information about their orders or OMS in such a way that it remains confidential to all other traders (e.g., screened away from traders by the module or firewall) except to those specific traders who are qualified to see information about the order…” and further argues “…For this additional reason, Applicant respectfully requests withdrawal of the rejection to claims 2, 17, and 18, as well as each of its dependent claims…” The Examiner respectfully disagrees. Applicant’s specification citation was carefully considered but it is not clear how this is improvement to the computer performance. Controlling when to release certain data to different traders is not technological improvement. At best, this might be a unique or an improvement to business process, but improvement to abstract idea itself cannot integrate the abstract idea into practical application. 
With regard to the limitations of claims 2-21, Applicant argues “…Applicant notes that this inquiry is moot because under either prong of Step 2A, claim 2, as well as each of its dependent claims are directed to patent eligible subject matter. Moreover, applicant does not concede that the claims do not amount to significantly more than the alleged exception and reserve the right to address this issue in the future.” The Examiner respectfully disagrees. Again, as stated above, merely improving the abstract idea itself cannot make it “significantly more”. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 2, based on the received data, the claim recites an abstract idea of …determining the price range using the at least one reference price indicated by the updated real time market information; determining whether the first price of the first order is within the price range of the second order; and responsive to a determination that the first price of the first order is within the price range of the second order, …(1) matching and executing at least a portion of the second order against at least a portion of the first order at the first price of the first order. This is an abstract idea of a certain method of organizing human activity, since it recites a commercial or legal interactions, namely managing orders to buy or sell trading products such as stocks. The claim also discloses extra-solution activities such as receiving data and displaying data. Besides reciting the abstract idea and some extra-solution activities, the remaining claim limitations recite generic computer components (e.g. processors, communication network, graphical user interface). “We conclude that claim 1 is “directed to a result or effect that itself is the abstract idea and merely invoke[s] generic processes and machinery” rather than “a specific means or method that improves the relevant technology.” Smart Sys. Innovations, LLC v. Chi. Transit Authority, 873 F.3d 1364, 1371
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components/processes (e.g. processors, communication network, graphical user interface) to receive/display data (extra-solution activities) and perform the abstract idea mentioned above. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)). The additional elements (e.g. processors, communication network, graphical user interface) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. processors, communication network, graphical user interface) amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform an abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Again, the insignificant extra-solution activities mentioned above were re-evaluated in step 2B. The limitations do not amount to significantly more than the abstract idea because the courts found sending/receiving/displaying of data to be well understood, routine, and conventional activities. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)). Thus again, claims were not patent eligible under 35 USC 101.
Similar arguments can be extended to independent claims 17 and 18. 
Dependent claims 3-16 and 19-21 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims when analyzed individually and in combination, are also held be patent ineligible under 35 U.S.C. 101.
For claim 3, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined “reference price” by added “wherein the at least one reference price comprises at least one of…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 4, the additional limitations of this claim merely further defined the insignificant extra-solution activity mentioned in the independent claims. The claim further defined “receiving the second order comprises receiving a spread value…” The limitation of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)).
For claim 5, the additional limitations of this claim merely further defined the insignificant extra-solution activity mentioned in the independent claims. The claim further defined “second order” by adding “in which the second order is a limit order, and in which receiving the second order comprises receiving a specified price that is priced through a National Best Bid and Offer (NBBO) such that the second price is one of: (1) greater than a current best NBBO offer if the second order is a bid, and (2) less than the current best NBBO bid if the second order is an offer, in which the price range is determined to be prices between and including (1) a midpoint between the NBBO best bid and best offer and (2) the specified price of the second order…” The limitation of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)).
For claim 6, the additional limitations of this claim merely further defined the insignificant extra-solution activity mentioned in the independent claims. The claim further defined receiving order as “in which the second order is received before the first order…” The limitation of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)).
For claim 7, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined “first price” by adding “determining whether the first price of the first order is within the third price range of the third order; and responsive to a determination that the first price of the first order is within the third price range of the third order, displaying to the third trader at a graphical user interface of a display device electronically coupled to a third computer (1) the first price of the first order, and (2) an execution indicia selectable by the third trader to cause at least a portion of the third order to be executed against at least a portion of the first order, in which the displaying to the third trader (1) the first price of the first order and (2) an execution indicia selectable by the third trader to cause at least a portion of the third order to be executed against at least a portion of the first order …” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
This claim also added additional limitations that merely recited steps that amount to no more than insignificant extra-solution activity. The claim recites “receiving…a third order to buy or sell…displaying...an opportunity to select…” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than mere gathering data and displaying options, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)).
For claim 8, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined “first price” by adding “determining whether the first price of the first order is within the third price range of the third order; and responsive to a determination that the first price of the first order is within the third price range of the third order, displaying to the third trader at a graphical user interface of a display device electronically coupled to a third computer (1) the first price of the first order, and (2) an execution indicia selectable by the third trader to cause at least a portion of the third order to be executed against at least a portion of the first order, in which the displaying to the third trader (1) the price of the first order and (2) an execution indicia selectable by the third trader to cause at least a portion of the third order to be executed against at least a portion of the first order …” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
This claim also added additional limitations that merely recited steps that amount to no more than insignificant extra-solution activity. The claim recites “receiving…a third order to buy or sell…displaying...an opportunity to select…” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than mere gathering data and displaying options, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)).
For claim 9, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined “second order” by adding “in which the second order comprises a best price order, in which the best price order comprises one of (1) a bid having a highest bid price in an electronic trading system and (2) a best offer having a lowest offer price in an electronic trading system…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 10, the additional limitations of this claim merely further defined the insignificant extra-solution activity mentioned in the independent claims. The claim further defined order of the receiving order as “in which the second order is received before the first order…” The limitation of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)).
For claim 11, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined “second order” by adding “in which the second order is not disclosed to the first trader at any time prior to execution of the second order, and in which the first trader and second trader each submit a plurality of orders that are capable of being disclosed to other traders who are qualified to receive such disclosure about a specific order but that are not disclosed to other traders who are not so qualified…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 12, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined “price range” as “in which the price range comprises a price range bounded by a lower value and an upper value, and wherein one of the upper value and lower value comprises a current midpoint of a current National Best Bid and Offer (NBBO) for the trading product…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 13, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined “price range” as “in which the price range comprises a price range bounded by (1) a current midpoint of a current NBBO for the trading product and (2) another value between a best bid of the NBBO and a best offer of the NBBO…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 14, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined “price range” as “in which the price range comprises a price range bounded by (1) a current midpoint of a current NBBO for the trading product and (2) a value selected by the second trader …” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 15, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined “NBBO midpoint” as “determining that the NBBO midpoint has changed to a different midpoint; and updating the price range of the second order such that the second order defines an updated price range bounded by different price boundaries determined based on the different midpoint…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 16, the additional limitations of this claim merely further defined the insignificant extra-solution activity mentioned in the independent claims. The claim further defined “receiving from the second trader a request not to execute against any portion of the first order; and in response to receiving the request not to execute, preventing disclosure to the second trader of a third order contra to the second order that has a price within the price range…” The limitation of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)).
For claim 19, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined “reference price” as “wherein the at least one reference price comprises at least one of (1) a best bid price, (2) a best offer price, (3) a midpoint between a best bid price and best offer price, and (4) an indicative net asset value (INAV)…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claim 20, the additional limitations of this claim merely further defined the insignificant extra-solution activity mentioned in the independent claims. The claim further defined “receiving the second order comprises receiving a spread value…” The limitation of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)).
For claim 21, the recited limitations of this claim merely further narrow the abstract idea discussed above. This claim further defined conditional release of data during trading process as “wherein the first price of the first order is displayed at a graphical user interface of display device electronically coupled to a third computer associated with a third trader satisfying a predetermined condition, before determination that the first price of the first order is within the price range of the second order…” The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above. This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
This claim also added additional limitations that merely recited steps that amount to no more than insignificant extra-solution activity. The claim recites “…displayed at a graphical user interface of display device electronically coupled to a third computer…” The limitation of this claim fails to integrate the abstract idea into a practical application because these steps amount to no more than merely displaying data such as the first price of the first order, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017); Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857; Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019)).




















Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        06/18/2022